United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2672
                        ___________________________

                                  James Wolfbauer

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

      Ocwen Loan Servicing, LLC, a Delaware Limited Liability Company

                       lllllllllllllllllllllDefendant - Appellee

      Kozeny & McCubbin, The Law Firm of; Does, 1 through 10, Inclusive

                             lllllllllllllllllllllDefendants
                                     ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                          Submitted: February 21, 2020
                            Filed: February 26, 2020
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      James Wolfbauer appeals the district court’s1 dismissal of his pro se civil
action. Our de novo review of the record satisfies us that dismissal was proper


      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
because Wolfbauer’s claim that defendants violated Neb. Rev. Stat. § 76-1008 was
barred by res judicata. See Laase v. Cty. of Isanti, 638 F.3d 853, 856 (8th Cir. 2011)
(standard of review); see also Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018) (res
judicata applies when there is (1) final judgment on merits in first action, (2) privity
of parties between actions, and (3) identity of claims between actions; claims are
identical when they arise out of same nucleus of operative fact or are based upon
same factual predicate). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-